            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


RENEE HOFF                                          )      CASE NO.:
                                                    )
                       Plaintiff,                   )
v.                                                  )
                                                    )
WALMART INC., WALMART STORES                        )
EAST, LP, WALMART ASSOCIATES, INC.                  )
& WALMART REAL ESTATE BUSINESS                      )
TRUST                                               )
                                                    )      NOVEMBER 10, 2020
                       Petitioners/Defendants       )
                                                    )

       NOW COMES the Defendants, WALMART INC., WALMART STORES EAST, LP,

WALMART ASSOCIATES, INC. AND WALMART REAL ESTATE BUSINESS TRUST

hereinafter referred to as "Petitioners” and through their undersigned counsel respectfully

petition this Honorable Court as follows:

        1.      Petitioners are D efendants in a civil action bearing Docket No. NNH-CV20-

6108762-S pending in the Connecticut Superior Court, Judicial District of New Haven at New

Haven ( hereinafter, the "State Court Action"). The Return Date in the State Court Action is

November 24, 2020. A copy of the Summons and Complaint in the State Court Action is

attached hereto as Exhibit A.

       2.       The Complaint in this action sounds in negligence. In her Complaint, Plaintiff

alleges that she slipped and fell on a slippery condition and/or liquid which was allowed to

accumulate due to the negligence of the Petitioners when she was walking inside the Walmart store

located at 844 North Colony Road, Wallingford, Connecticut on July 3, 2019. The Plaintiff

alleges that as a result of this Incident, she was caused to suffer various serious and permanent

personal injuries and losses (please see Complaint, Paragraphs 7 - 10).

                                                1
            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 2 of 30




       3.       The permanent injuries and losses claimed by the Plaintiff include; but are not

limited to, cervical spine injury causing pain to radiate into her shoulders/arms, lumbar spine injury

causing pain to radiate into her lower extremities, left shoulder injury, thoracic spine injury and

exacerbation of her pre-existing condition. In addition, she is claiming future medical expenses

and that these injuries have completely diminished her activities. Further, she claims lost wages

and impairment of her earning capacity.

       4.       This action is being removed to the District Court pursuant to Title 28,

 United States Code §1441(a). In support of this Petition for Removal, the Petitioner

 respectfully states and represents to the Court as follows:

       a.       By Complaint dated October 13, 2020, the Plaintiff filed suit against the

       Petitioners. Service was accomplished upon the Petitioners Walmart, Inc., Walmart Stores

       East, LP and Walmart Associates, Inc. on October 19, 2020 through the Petitioners’

       registered agent for service of process. Service was accomplished upon Petitioner

       Walmart Real Estate Business Trust on October 16, 2020 through the Connecticut

       Secretary of States as registered agent for service of process. The Complaint seeks venue

       in the Superior Court of Connecticut, Judicial District of New Haven at New Haven.

       b.       The Plaintiff is a resident of Hamden, Connecticut. Please see Summons.

       c.       Petitioner, Walmart Stores East, LP is a Delaware limited partnership with its

       principal place of business in Bentonville, Arkansas.

       d.       Petitioner, Walmart, Inc., is a corporation duly licensed and registered under

       the laws of the State of Delaware, with a principal place of business in Bentonville,

       Arkansas.

       e.       Petitioner, Walmart Real Estate Business Trust is a business trust duly license and


                                                  2
            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 3 of 30




       registered under the laws of the State of Delaware, with a principal place of business in

       Bentonville, Arkansas.

       f.       Petitioner, Walmart Associates, Inc. is a corporation duly licensed and registered

       under the laws of the State of Delaware, with a principal place of business in Bentonville,

       Arkansas.

       g.       In her Complaint, the Plaintiff alleges that as a result of the subject incident,

       she suffered multiple physical injuries and monetary losses, which are serious and

       permanent in nature, including those injuries described in detail above. She further asserts

       a claim for future medical expenses, permanent disability, inability to perform her usual

       activities without pain, lost wages and impairment of hear earning capacity. Thus, the

       amount in controversy exceeds $75,000 exclusive of interest and costs.

       5.       This Court has original jurisdiction over this Action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioner and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

       6.       Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut and the Petitioner

is subject to personal jurisdiction in Connecticut.

       7.       Pursuant to 28 U.S.C. §1446(d), the Petitioner has on this date notified the

Superior Court of the State of Connecticut of the filing of this Petition. A copy of the

Certificate of Removal filed with the Superior Court is attached hereto as Exhibit B.

       WHEREFORE, based upon the foregoing, the Petitioners respectfully request that the

State Court Action be removed to the United States District Court for the District of Connecticut


                                                 3
         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 4 of 30




pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior Court of

Connecticut, Judicial District of New Haven at New Haven, be discontinued.




                                          Respectfully submitted,

                                          DEFENDANTS/PETITIONERS,
                                          WALMART, INC., WALMART STORES EAST,
                                          LP, WALMART ASSOCIATES, INC. &
                                          WALMART REAL ESTATE BUSINESS TRUST



                                          By: /s/ Janice D. Lai, Esq.
                                             Janice D. Lai, Esq.(ct12135)
                                             Ryan Ryan Deluca LLP
                                             CityPlace II
                                             185 Asylum Street, 6th Floor
                                             Hartford, CT 06103
                                             Juris No. 436612
                                             Phone: 860-785-5150




                                             4
          Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 5 of 30




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 10, 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

Michael Rosnick, Esq.
Miller, Rosnick, D'Amico August & Butler
1087 Broad Street
Bridgeport, CT 06604
Attorney for Plaintiff




                                               /s/ Janice D. Lai, Esq.
                                               Janice D. Lai, Esq. (ct12135)




                                                  5
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 6 of 30



                         EXHIBIT A
       Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 7 of 30

                                                                        Service of Process
                                                                        Transmittal
                                                                        10/19/2020
                                                                        CT Log Number 538428954
TO:      Kim Lundy Service Of Process
         Walmart Inc.
         702 SW 8TH ST
         BENTONVILLE, AR 72716-6209

RE:      Process Served in Connecticut

FOR:     Wal-Mart Stores East, LP (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Hoff Renee, Pltf. vs. Walmart, Inc., et al., Dfts. // To: Wal-Mart Stores East, LP
DOCUMENT(S) SERVED:               Summons, Instructions, Complaint, Demand
COURT/AGENCY:                     New Haven at New Haven Superior Court Judicial District, CT
                                  Case # NONE
NATURE OF ACTION:                 Personal Injury - Slip/Trip and Fall - 07/03/2019 - Walmart store located at 844 N.
                                  Colony Road, Wallingford, Connecticut
ON WHOM PROCESS WAS SERVED:       C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE:         By Process Server on 10/19/2020 at 13:29
JURISDICTION SERVED :             Connecticut
APPEARANCE OR ANSWER DUE:         On or before the second day after the date, Dated 11/24/2020
ATTORNEY(S) / SENDER(S):          Michael J. Rosnick
                                  Miller, Rosnick, D'Amico, August & Butler, P.C.
                                  1087 Broad Street
                                  Bridgeport, CT 06604
                                  203-334-0191
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/20/2020, Expected Purge Date:
                                  10/25/2020

                                  Image SOP

                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / PK
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
     Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 8 of 30




SERVICE INTENDED FOR:




WAL-MART STORES EAST, LP




                                                       0.Wolters Kluwer
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 9 of 30
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 10 of 30
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 11 of 30
                             Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 12 of 30

 SUMMONS - CIVIL                                                                                                                    STATE OF CO                 ECTICUT
 JD-CV-1 Rev. 10-15
 C.G.S.§§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                       SUPER                    COURT
 52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                                        /4zez
                                                                                                                                                          www.jud.ct.govr:1
 See other side for instructions


E      "X" if amount, legal interest or property in demand, not including interest and                                                AU
'—' costs is less than $2,500.
       "X" if amount, legal interest or property in demand, not including interest and
 t=—J' costs is $2,500 or more.
                                                                                                                          BRIAN                    RIGHT
El "X" if claiming other relief in addition to or in lieu of money or damages.
                                                                                                                          STAT                fARSHAL
TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hprieliyAopim                                                      d-to make due and legal service of
this Summons and attached Complaint.                                        "" r                                                                  UOUNTY
 Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) Telephone number of clerk                 Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                            (with area code)
235 Church Street, New Haven, CT 06510                                                                      (203 )503-6800                       NOVEMBER                  24 , 2 020
                                                                                                                                                        Month                      Year
EI Judicial District                       GA.
                                                                 At (Town in which writ is returnable)(C.G S. §§ 51-346, 51-349)                 Case type code (See list on page 2)

LI Housing Session                         Number:                New Haven                                                                        Major: T                 Minor: 03
 For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      JUIIS   number (to be entered by attorney only)
Michael J. Rosnick; Miller, Rosnick, D'Amico, August & Butler, 1087 Broad St, Bridgeport, CT 06604 038116
Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
(203) 334-0191
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                 Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in
this case under Section 10-13 of the Connecticut Practice Book.
                                                                            n Yes g             No

Number of Plaintiffs: 1                        Number of Defendants: 4                            I] Form JD-CV-2 attached for additional parties
     Parties              Name (Last, First, Middle Initial) and Address of Each party(Number; Street; P.O. Box; Town; State;Zip; Country, if not USA)
      First            Name: HOFF: RENEE                                                                                                                                                   P-01
     Plaintiff         Address: 161 Ridge Road, Hamden, CT 06517

   Additional          Name:                                                                                                                                                               P-02
    Plaintiff          Address:

     First             Name: WALMART,INC., 702 SW 8TH STREET, BENTONVILLE, AR,72716                                                                                                        D-01
   Defendant           Address: do Agent for Service, CT Corporation System,67 Burnside Avenue, East Hartford, CT 06108-3408

   Additional          Name:    WAL-MART STORES EAST, LIMITED PARTNERSHIP,702 SW 8TH STREET, BENTONVILLE, AR,72716                                                                         D-02
   Defendant           Address: c/o Agent for Service, CT Corporation System,67 Burnside Avenue, East Hartford, CT 06108-3408

   Additional          Name: WAL-MART ASSOCIATES,INC., 702 SW 8TH STREET, BENTONVILLE, AR,72716                                                                                            D-03
   Defendant           Address: c/o Agent for Service, CT Corporation System,67 Burnside Avenue, East Hartford, CT 06108-3408

   Additional          Name: WALMART REAL ESTATE BUSINESS TRUST,PO Box 8050 MS 0655, Bentonville, AR 72712                                                                                 D-04
   Defendant           Address: c/o Agent for Service, Secretary of State, Denise Merrill, 30 Trinity Street, Hartford, CT 06115

Notice to Each Defendant
1.YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
  against you in this lawsuit.
2.To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
  Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
  Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
  obtained at the Court address above or at www.jud.ct.goy under "Court Forms."
4.If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
  insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
  library or on-line at www.jud.ct.gov under "Court Rules."
5.If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
  legal questions.
Signed (Sign                                                          Commissioner of the          Name of Person Signing at Left                                      Date signed
    04/            f
                       • ,/                                           Superior Court
                                                                    LjAssistant Clerk              Michael J. Rosnick                                                  10/13/2020
If this Summons is signed by a Clerk:            C                                                                                                             For Court Use Only
a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                        File Date
b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



 I certify I have read and           Signed (Self-Represented Plaintiff)                                                    Date                      Docket Number
 understand the above:
                                                                                       (Page 1 of 2)
                         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 13 of 30

 Instructions
1. Type or print legibly; sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also,
   if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
   of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5. Do not use this form for the following actions:

  (a) Family matters (for example divorce, child                                         (d) Probate appeals.
      support, custody, paternity, and visitation                                        (e) Administrative appeals.
    . matters).                                                                          (t) Proceedings pertaining to arbitration.
  (b) Summary process actions.                                                           (g) Any actions or proceedings in which an attachment,
  (c) Applications for change of name.                                                       garnishment or replevy is sought.




                                                                             ADA NOTICE
                          The Judicial Branch of the State of Connecticut complies with the Americans with
                          Disabilities Act(ADA). If you need a reasonable accommodation in accordance with the
                          ADA, contact a court clerk or an ADA contact person listed at www.jud.ctgov/ADA.


 Case Type Codes
                       Codes                                                                                  Codes
 Major Description     Major/                        Minor Description                    Major Description   Molar/                     Minor Description
                       Minor                                                                                  Minor
 Contracts             C 00       Construction - All other                                Torts (Other than   102      Defective Premises - Private - Snow or Ice
                       C 10       Construction - State and Local                          Vehicular)          T 03     Defective Premises- Private - Other
                       C 20       Insurance Policy                                                            T 11     Defective Premises - Public - Snow or Ice
                       C 30       Specific Performance                                                        112      Defective Premises - Public- Other
                       C 40       Collections                                                                 T 20     Products Liability - Other than Vehicular
                       C 90       All other                                                                   128      Malpractice - Medical
                                                                                                              129      Malpractice - Legal
 Eminent Domain        E 00       State Highway Condemnation
                       E 10       Redevelopment Condemnation                                                  T 30     Malpractice - All other

                       E 20       Other State or Municipal Agencies                                           T 40     Assault and Battery

                       E 30       Public Utilities & Gas Transmission Companies                               T 50     Defamation

                       E 90       All other                                                                   161      Animals - Dog
                                                                                                              T 69     Animals - Other
 Miscellaneous         M 00       Injunction                                                                  170      False Arrest
                       M 10       Receivership                                                                171      Fire Damage
                       M 20       Mandamus                                                                    190      All other
                       M 30       Habeas Corpus (extradition, release from Penal          Vehicular Torts     V 01                  .- Driver and/or Passenger(s) vs.
                                                                                                                       Motor Vehicles
                                  Institution)                                                                         Driver(s)
                       M 40       Arbitration                                                                 V 04     Motor Vehicles'- Pedestrian vs. Driver
                       M 50       Declaratory Judgment                                                        V 05     Motor Vehicles'- Property Damage only
                       M 63       Bar Discipline                                                              V 06     Motor Vehicle'- Products Liability Including Warranty
                       M 66       Department of Labor Unemployment Compensation                               V 09     Motor Vehicle'- All other
                                  Enforcement
                                                                                                              V 10     Boats
                       M 68       Bar Discipline - Inactive Status
                                                                                                              V 20     Airplanes
                       M 70       Municipal Ordinance and Regulation Enforcement
                                                                                                              V 30     Railroads
                       M 80       Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.
                                  50a-30                                                                      V 40     Snowmobiles

                       M 83       Small Claims Transfer to Regular Docket                                     V 90     All other

                       M 84       Foreign Protective Order                                                             'Motor Vehicles include cars, trucks, motorcycles,
                                                                                                                       and motor scooters.
                       M 90       All other


Property               P 00       Foreclosure
                       P 10       Partition                                               Wills, Estates      W 10     Construction of Wills and Trusts
                       P 20       Quiet Title/Discharge of Mortgage or Uen                and Trusts          W 90     All other
                       P 30       Asset Forfeiture
                       P 90       All other

JD-CV-1 Rev. 10-15(Back/Page 2)
                                                                                  (Page 2 of 2)
                            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 14 of 30




                           RET. DATE: 4TH TUESDAY NOVEMBER 2020                            SUPERIOR COURT

                           RENEE HOFF                                                      J.D. OF NEW HAVEN

                           VS.                                                             AT NEW HAVEN

                           WALMART, INC., WAL-MART STORES EAST,
                           LIMITED PARTNERSHIP, WAL-MART
                           ASSOCIATES, INC., WALMART REAL ESTATE
                           BUSINESS TRUST                                                  OCTOBER 13, 2020

                                                                  COMPLAINT

                           FIRST COUNT:

                                  1.     At all relevant times herein mentioned, the Defendants, WALMART,

                           I NC., WAL-MART STORES EAST, LIMITED PARTNERSHIP, WAL-MART

                           ASSOCIATES, INC., WALMART REAL ESTATE BUSINESS TRUST, individually

                           and/or collectively (hereinafter "WALMART")owned, leased, maintained, managed,

                           possessed and/or controlled the premises located at 844 N. Colony Road, Wallingford,

                           Connecticut from which they operated a retail store.

                                  2.     On or about July 3, 2019, at approximately 8:30 p.m., the Plaintiff,

                           RENEE HOFF, was a business invitee at the Defendant's store where she was

                           attempting to walk through/past the vegetable section.

                                 3.      At the same place and time, as the Plaintiff, RENEE HOFF, was walking

                           near, or in front of, the tomato section, she was caused to fall, and did fall, on the wet




     LAW OFFICES
ILLER, ROSNICK, D'AMICO,
 AUGUST & BUTLER, P.C.
 1087 BROAD STREET
IDOEPORT, CT 08804-4262

   (203) 334-0191

    JURIS 0 38118
                            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 15 of 30




                           and slippery surface of the floor, which had on it, among other things, old, rotten, and

                           crushed tomatoes, tomato juice, and/or water (collectively, the "Crushed Tomatoes").

                                  4.     Said Crushed Tomatoes, at that time, and for a long time prior thereto,

                           were dangerous to pedestrians walking on them, including the Plaintiff, RENEE HOFF.

                                  5.     The Defendant had, or should have had, notice and knowledge of the

                           Crushed Tomatoes on the floor, which constituted an unsafe, dangerous and defective

                           condition, but it failed to remedy said unsafe, dangerous and defective condition.

                                 6.      Said occurrence and the resulting injuries were caused by the

                           negligence and/or carelessness of the Defendants, WAL.MART, acting through its

                           employees, agents, servants, and assigns, in or more of the following respects:

                                        a)      in that the Defendant knew, or in the exercise of due care should

                           have known, that the Crushed Tomatoes and/or liquid aid/or other debris created an

                           unsafe, dangerous and defective condition and failed to take reasonable precautions

                           to remedy said condition;

                                        b)     in that the Defendant, for more than a reasonable time, permitted

                           said Crushed Tomatoes.and/or liquid and/or other debris to be and remain in said

                           unsafe, dangerous and defective condition so that pedestrian travel on said premises,

                           and use thereof, was rendered dangerous to invitees, including the Plaintiff;




     LAW OFFICES
ILLER, ROSNICK, D'AMICO,
 AUGUST & BUTLER, P.C.
 1087 BROAD STREET
IDGEPORT, CT 08804-4262

   (203) 334-0191                                                                                                     2
    JURIS • 38116
                           Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 16 of 30




                                        c)     in that the Defendant failed to provide sufficient maintenance and

                          security for said premises enable it to discover and remedy said unsafe, dangerous

                          and defective conditions, including those encountered by the Plaintiff;

                                        d)     in that the Defendant failed to reasonably guard the Plaintiff from

                          the danger of said condition which it maintained;

                                        e)     in that the Defendant allowed, permitted and/or took no steps to

                          prevent individuals lawfully using the premises slipping on the Crushed Tomatoes

                          and/or liquid and/or other debris that was on the floor;

                                               in that the Defendant failed to make a reasonable inspection of

                          said premises which it owned and/or controlled;

                                        g)     in that the Defendant failed to give any warning to the Plaintiff of

                          the unsafe, dangerous and defective condition which existed in said store;

                                        h)     in that any steps that were taken to prevent Crushed Tomatoes,

                          and/or liquid and/or other debris from accumulating in said aisle were inadequate, and

                          the Defendant knew they were inadequate, but failed to take further reasonable and

                          adequate steps to prevent Crushed Tomatoes, and/or liquid and/or other debris from

                          accumulating in the public areas of its store;

                                        )
                                        i      in that its agents and/or employees failed to take reasonable steps

                          to stop Crushed Tomatoes and/or liquid and/or other debris from accumulating on the

                          floor; and,

    LAW OFFICES
LLER, ROSNICK, D'AMICO,
AUGUST a BUTLER, P.C.
 1087 BROAD STREET
IDGEPORT. CT 08804-4282

   (203) 334-0181
                                                                                                                      3
    JURIS I 38116
                            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 17 of 30




                                                in that its agents and/or employees failed to take reasonable steps

                           to warn shoppers of the Crushed Tomatoes and/or liquid and/or other debris on the

                           floor, or to cordon off the area from the public.

                                  7.     As a proximate result of said occurrence and of the Defendant's

                           carelessness and negligence, the Plaintiff, RENEE HOFF, sustained the following

                           injuries of a serious, painful and permanent nature:

                                         a.     cervical radiculopathy;

                                         b.     acute musculoligamentos strain of the cervical spine;

                                         c.     reduced range of motion of the cervical spine;

                                         d.     lumbar radiculopathy;

                                         e.     acute musculoligamentos strain of the lumbosacral spine;

                                         f.     contusion to low back;

                                         g.     reduced range of motion of the lumbar spine;

                                         h.     thoracic sprain/strain;

                                         i.     reduced range of motion of the thoracic spine;

                                        j.      left shoulder pain and injury;

                                         k.     reduced range of motion of the left shoulder;

                                         I.     tailbone pain and injury;

                                         m.     muscle spasms;

                                         n.     sleep disturbance;

     LAW OFFICES
ILLER, ROSNICK, D'AMICO,
 AUGUST & BUTLER, P.C.
 1087 BROAD STREET
IDGEPORT, CT 08804-4282

   (203) 334-0181
                                                                                                                 4
    JURIS   38116
                            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 18 of 30




                                         o.     exacerbation of pre-existing, but dormant, conditions;

                                         P.     headaches; and,

                                         cl.    bruises, sprains and contusions of her head, body and limbs.

                                  8.     As a further result of the Defendant's negligence and/or carelessness,

                           the Plaintiff, RENEE HOFF, received a general shock to her nervous system. She has

                           endured and will continue to endure for a long period of time, great mental and

                           physical suffering. She has been and will be permanently restricted and deprived of

                           the usual pleasures, pursuits, diversions and recreations of life.

                                 9.      As a further result, the Plaintiff incurred expenses for medical care and

                           attention and may continue to do so in the future.

                                  10.    In addition, the Plaintiff has suffered lost wages, and/or a loss of earning

                           capacity.




     LAW OFFICES
:LLER, ROSNICK, D'AMICO,
 AUGUST & BUTLER, P.C.
 1087 BROAD STREET
IDGEPORT, CT 08804-4282

   (203) 334-0181
                                                                                                                     5
    JURIS   38116
                            Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 19 of 30




                                  WHEREFORE,the Plaintiff claims monetary damages within the jurisdiction of

                           this Court.

                                                                 THE PLAINTIFF


                                                              By tic
                                                                 MICHAEL J. ROSNICK
                                                                 MILLER, ROSNICK, D'AMICO,
                                                                 AUGUST & BUTLER, P.C.
                                                                 1087 Broad Street
                                                                 Bridgeport, CT 06604
                                                                 Phone: (203) 334-0191
                                                                 Fax: (203) 334-3463
                                                                 Juris #: 038116




                                                                                 ST:
                                                                   BRIAN R.
                                                                   STAT     WRIGHT
                                                                         MARSHAL
                                                                  HARTFORD
                                                                            COUNTY




     LAW OFFICES
ILLER, ROSNICK, D'AMICO,
AUGUST & BUTLER, P.C.
 1087 BROAD STREET
IDOEPORT CT 08804-4282

   (203) 334-0191
                                                                                                           6
    JURIS I 38118
                           Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 20 of 30




                          RET. DATE: 4TH TUESDAY NOVEMBER 2020                    SUPERIOR COURT

                          RENEE HOFF                                              J.D. OF NEW HAVEN

                          VS.                                                     AT NEW HAVEN

                          WALMART, INC., WAL-MART STORES EAST,
                          LIMITED PARTNERSHIP, WAL-MART
                          ASSOCIATES, INC., WALMART REAL ESTATE
                          BUSINESS TRUST                                          OCTOBER 13, 2020


                                                       AMOUNT IN DEMAND

                                The amount, legal interest or property in demand is FIFTEEN THOUSAND AND

                          NO/100($15,000.00) DOLLARS or more exclusive of interest and costs.




                                                               THE PLAINTIFF


                                                            By - •‘ 1      '    `5/1/
                                                                                    '/c
                                                              MICHAEL J. ROSNICK
                                                              MILLER, ROSNICK, D'AMICO,
                                                              AUGUST & BUTLER, P.C.
                                                              1087 Broad Street
                                                              Bridgeport, CT 06604
                                                              Phone: (203) 334-0191
                                                              Fax: (203) 334-3463
                                                              Juris #: 038116


                                                                          A     ST:
                                                                    BRIAN  WFUGVI
                                                                    STATE ARSHAL
    LAW OFFICES
LLER, ROSNICK, D'AMICO,
                                                                   HARTFO D COUNTY
AUGUST & SUTLER, P.C.
 1087 BROAD STREET
IDGEPORT, CT 06604-4282

  (203) 334-0191
                                                                                                      7
    JURIS I 38118
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 21 of 30



                          EXHIBIT B
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 22 of 30
         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 23 of 30




 D.N. NNH-CV20-6108762-S                               SUPERIOR COURT

 RENEE HOFF                                            J.D. OF NEW HAVEN

 v.                                                    AT NEW HAVEN

 WALMART, INC., WALMART STORES
 EAST, LP, WALMART ASSOCIATES, INC.                    NOVEMBER 10, 2020
 & WALMART REAL ESTATE BUSINESS
 TRUST


       NOTICE OF FILING PETITION FOR REMOVAL TO FEDERAL COURT

       NOW COMES Defendants, Walmart, Inc., Walmart Stores East, LP, Walmart

Associates, Inc. and Walmart Real Estate Business Trust by and through their undersigned

counsel, and hereby provides notice that they have this date filed a Petition for Removal of this

matter to the United States District Court, District of Connecticut. A copy of said Petition

(without exhibits) is attached hereto as Exhibit A.



                                             Respectfully submitted,

                                             DEFENDANTS,
                                             WALMART, INC., WALMART STORES EAST,
                                             LP, WALMART ASSOCIATES, INC. &
                                             WALMART REAL ESTATE BUSINESS TRUST

                                             By:       /s/ Janice D. Lai - 407426
                                                   Janice D. Lai
                                                   Ryan Ryan DeLuca, LLP
                                                   185 Asylum Street, 6th Floor
                                                   Hartford, CT 06103
                                                   Ph: 860-785-5154
                                                   Fax: 860-785-5040
                                                   jdlai@ryandelucalaw.com




                                                 1
         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 24 of 30




                                CERTIFICATE OF SERVICE

        I certify that a copy of this document was or will immediately be mailed or delivered
electronically or non-electronically on November 10, 2020 to all attorneys and self-represented
parties of record and to all parties who have not appeared in this matter and that written consent
for electronic delivery was received from all attorneys and self-represented parties receiving
electronic delivery.

       Name and address of each party and attorney that copy was or will immediately be
mailed or delivered to:

Michael Rosnick, Esq.
Miller, Rosnick, D'Amico August & Butler
1087 Broad Street
Bridgeport, CT 06604
Attorney for Plaintiff




                                              /s/ Janice D. Lai, Esq.
                                              Janice D. Lai, Esq.




                                                 2
Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 25 of 30



                          EXHIBIT A
        Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 26 of 30




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


RENEE HOFF                                          )      CASE NO.:
                                                    )
                      Plaintiff,                    )
v.                                                  )
                                                    )
WALMART INC., WALMART STORES                        )
EAST, LP, WALMART ASSOCIATES, INC.                  )
& WALMART REAL ESTATE BUSINESS                      )
TRUST                                               )
                                                    )      NOVEMBER 10, 2020
                      Petitioners/Defendants        )
                                                    )

       NOW COMES the Defendants, WALMART INC., WALMART STORES EAST, LP,

WALMART ASSOCIATES, INC. AND WALMART REAL ESTATE BUSINESS TRUST

hereinafter referred to as "Petitioners” and through their undersigned counsel respectfully

petition this Honorable Court as follows:

        1.     Petitioners are D efendants in a civil action bearing Docket No. NNH-CV20-

6108762-S pending in the Connecticut Superior Court, Judicial District of New Haven at New

Haven ( hereinafter, the "State Court Action"). The Return Date in the State Court Action is

November 24, 2020. A copy of the Summons and Complaint in the State Court Action is

attached hereto as Exhibit A.

       2.     The Complaint in this action sounds in negligence. In her Complaint, Plaintiff

alleges that she slipped and fell on a slippery condition and/or liquid which was allowed to

accumulate due to the negligence of the Petitioners when she was walking inside the Walmart store

located at 844 North Colony Road, Wallingford, Connecticut on July 3, 2019. The Plaintiff

alleges that as a result of this Incident, she was caused to suffer various serious and permanent

personal injuries and losses (please see Complaint, Paragraphs 7 - 10).

                                               1
         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 27 of 30




       3.      The permanent injuries and losses claimed by the Plaintiff include; but are not

limited to, cervical spine injury causing pain to radiate into her shoulders/arms, lumbar spine injury

causing pain to radiate into her lower extremities, left shoulder injury, thoracic spine injury and

exacerbation of her pre-existing condition. In addition, she is claiming future medical expenses

and that these injuries have completely diminished her activities. Further, she claims lost wages

and impairment of her earning capacity.

       4.      This action is being removed to the District Court pursuant to Title 28,

 United States Code §1441(a). In support of this Petition for Removal, the Petitioner

 respectfully states and represents to the Court as follows:

       a.      By Complaint dated October 13, 2020, the Plaintiff filed suit against the

       Petitioners. Service was accomplished upon the Petitioners Walmart, Inc., Walmart Stores

       East, LP and Walmart Associates, Inc. on October 19, 2020 through the Petitioners’

       registered agent for service of process. Service was accomplished upon Petitioner

       Walmart Real Estate Business Trust on October 16, 2020 through the Connecticut

       Secretary of States as registered agent for service of process. The Complaint seeks venue

       in the Superior Court of Connecticut, Judicial District of New Haven at New Haven.

       b.      The Plaintiff is a resident of Hamden, Connecticut. Please see Summons.

       c.      Petitioner, Walmart Stores East, LP is a Delaware limited partnership with its

       principal place of business in Bentonville, Arkansas.

       d.      Petitioner, Walmart, Inc., is a corporation duly licensed and registered under

       the laws of the State of Delaware, with a principal place of business in Bentonville,

       Arkansas.

       e.      Petitioner, Walmart Real Estate Business Trust is a business trust duly license and


                                                  2
         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 28 of 30




       registered under the laws of the State of Delaware, with a principal place of business in

       Bentonville, Arkansas.

       f.      Petitioner, Walmart Associates, Inc. is a corporation duly licensed and registered

       under the laws of the State of Delaware, with a principal place of business in Bentonville,

       Arkansas.

       g.      In her Complaint, the Plaintiff alleges that as a result of the subject incident,

       she suffered multiple physical injuries and monetary losses, which are serious and

       permanent in nature, including those injuries described in detail above. She further asserts

       a claim for future medical expenses, permanent disability, inability to perform her usual

       activities without pain, lost wages and impairment of hear earning capacity. Thus, the

       amount in controversy exceeds $75,000 exclusive of interest and costs.

       5.      This Court has original jurisdiction over this Action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioner and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

       6.      Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut and the Petitioner

is subject to personal jurisdiction in Connecticut.

       7.      Pursuant to 28 U.S.C. §1446(d), the Petitioner has on this date notified the

Superior Court of the State of Connecticut of the filing of this Petition. A copy of the

Certificate of Removal filed with the Superior Court is attached hereto as Exhibit B.

       WHEREFORE, based upon the foregoing, the Petitioners respectfully request that the

State Court Action be removed to the United States District Court for the District of Connecticut


                                                 3
        Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 29 of 30




pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior Court of

Connecticut, Judicial District of New Haven at New Haven, be discontinued.




                                          Respectfully submitted,

                                          DEFENDANTS/PETITIONERS,
                                          WALMART, INC., WALMART STORES EAST,
                                          LP, WALMART ASSOCIATES, INC. &
                                          WALMART REAL ESTATE BUSINESS TRUST



                                          By: /s/ Janice D. Lai, Esq.
                                             Janice D. Lai, Esq.(ct12135)
                                             Ryan Ryan Deluca LLP
                                             CityPlace II
                                             185 Asylum Street, 6th Floor
                                             Hartford, CT 06103
                                             Juris No. 436612
                                             Phone: 860-785-5150




                                             4
         Case 3:20-cv-01687-MPS Document 1 Filed 11/10/20 Page 30 of 30




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 10, 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

Michael Rosnick, Esq.
Miller, Rosnick, D'Amico August & Butler
1087 Broad Street
Bridgeport, CT 06604
Attorney for Plaintiff




                                               /s/ Janice D. Lai, Esq.
                                               Janice D. Lai, Esq. (ct12135)




                                                  5
